DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The use of the term “poron” (see Paras. 0014, 0020 and 0027 in the Specification as originally filed), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term (i.e. “PORON®, a type of cellular urethane foam”).
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: in Paras. 0020, 0021, 0023 and 0025, Applicant describes the term “density” as being representative of values with units in “durometers”, which is not the correct manner for either density (defined by mass/volume, not “durometers”) or durometer (a measurement of hardness, not density).  Examiner suggests changing all instances of “density” to being references to “hardness”, if Applicant intends to continue defining the characteristics of the materials relative to one another with respect to durometer values.  Examiner further suggests reciting the durometer values as unitless values (i.e. “a durometer of 65”, rather than “65 durometers”).
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 3: “lighter” would be clearer if recited as “less”, since density is a quantifiable metric
The term “proximal face” would be clearer if recited as an “upper face”, or alternatively if clarified in the claim that the proximal face of the midsole layer directly attaches to the footbed layer
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3-5, Applicant uses the term “density” in conjunction with the term “durometers”.  Durometer is not a measurement of density, and when durometer is referenced, it is supposed to be stated as a value without units.  Claim 3 recites “a third density of 65 durometers”, which is confusing because it confuses one measurement (density) with a value of another measurement (durometer is a measurement of hardness).  Claim 3 is suggested to recite “a third density wherein the EVA has a durometer of 65”.  Claim 4 is suggested to recite “the first material comprises EVA with a durometer of 65”.  Claim 5 is suggested to recite “the second material comprises EVA with a durometer of 35”.  If Applicant’s intention when referencing “density” is actually intended to be a measurement of hardness, then Examiner further suggests amending claim 1 to recite that the footbed layer has a first material with a first hardness and a second material with a second hardness, the second hardness being less than the first hardness.
Claim 6 contains the trademark/trade name “poron”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a cellular urethane foam and, accordingly, the identification/description is indefinite.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  See MPEP 2173.05(u).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 5 (claims 4 and 5 as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbaum (US 2011/0214310) in view of Cheskin et al. (hereinafter “Cheskin”) (US 2007/0033834).
Regarding independent claim 1, Rosenbaum discloses an article of footwear (shoe chassis #500; Fig. 5), comprising: a footbed layer (footbed #595); a midsole layer (midsole #545) having a forefoot region and a hindfoot region (generally in midsole #545, the front half of constitutes a forefoot region and the rear half constitutes a hindfoot region; Examiner notes that the term "region" is very broad and merely means "any large, indefinite, and continuous part of a surface or space" (Defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)), the forefoot region including a first air cavity (first cavity #555) on a proximal face of the midsole layer (top surface #550 is a proximal face, in that it is proximal to the wearer, in use; the first cavity is on the top surface #550, as shown in Fig. 5; Examiner notes that Applicant describes in their Specification that the proximal face is the face of the midsole layer that attaches to the footbed layer (Para. 0014, sixth sentence, in Applicant’s Specification, as originally filed)), the hindfoot region including a second air cavity (second cavity #570) on the proximal face of the midsole layer (see Fig. 5), the midsole layer being attached to the footbed layer (Fig. 5; Para. 0051); an outsole layer (outer sole #504) that is attached to the midsole layer (Fig. 5; Para. 0046).  Rosenbaum is silent as to whether the footbed layer has a first material with a first density and a second material with a second density that is [lighter/less] than the first density.
Cheskin teaches an insole (i.e. footbed layer) that has two foam layers, including a top layer and a bottom layer, wherein the top layer can have a Shore C hardness with a durometer value that is less than the Shore C hardness of the bottom layer (Para. 0020 of Cheskin).
Rosenbaum and Cheskin teach analogous inventions in the field of shoe soles.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have utilized the two-layer foam material insole arrangement of Cheskin as a multi-layered insole of choice for the footbed #595 of Rosenbaum in order to provide a softer contacting layer for the user’s foot, while providing more support at the interface between the footbed and the midsole via a harder bottom insole material than the softer top material.  As a result of the modification, the footbed layer would have a first material with a first density/hardness (i.e. the bottom layer with the higher durometer value) and a second material with a second density/hardness (i.e. the top layer with the lesser durometer value) that is lighter/less than the first density/hardness.
Regarding claim 2, the modified article of footwear of Rosenbaum (i.e. Rosenbaum in view of Cheskin, as explained with respect to independent claim 1 above) is disclosed such that the article of footwear comprises a shoe (Para. 0051 of Rosenbaum states that the footbed can have a flanged support portion that can protrude upwards and can be positioned on an inside surface of a shoe’s vamp near the arch of the user’s foot, which is indicative of the presence of a shoe being used in conjunction with the shoe chassis #500).
 Regarding claim 4, the modified article of footwear of Rosenbaum (i.e. Rosenbaum in view of Cheskin, as explained with respect to independent claim 1 above) is disclosed such that the first material comprises EVA with the first density comprising 65 durometers (Cheskin teaches that the first material (i.e. bottom insole layer) can be EVA with a durometer of 40-65, which includes the value of “65” (third sentence of Para. 0020 of Cheskin)).
Regarding claim 5, the modified article of footwear of Rosenbaum (i.e. Rosenbaum in view of Cheskin, as explained with respect to independent claim 1 above) is disclosed such that the second material comprises EVA with the second density comprising 35 durometers (Cheskin teaches that the second material (i.e. top insole layer) can be EVA with a durometer of 30-35, which includes the value of “35” (third sentence of Para. 0020 of Cheskin states a range of 25-55 durometer for the top layer is contemplated; sixth sentence of Para. 0020 of Cheskin states a range of 30-35 durometer is contemplated)).
Claim 3, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Rosenbaum in view of Cheskin as applied to claim 1 above, and further in view of Merritt et al. (hereinafter “Merritt”) (US 2011/0113649).
Regarding claim 3, the modified article of footwear of Rosenbaum (i.e. Rosenbaum in view of Cheskin, as explained with respect to independent claim 1 above) is disclosed to teach all the limitations of claim 1, as set forth above, but is silent to specifying that the midsole layer is made of ethyl-vinyl-acetate (EVA) with a third density of 65 durometers.
Merritt teaches an article of footwear that has a sole structure, the sole structure including a midsole #220 that can be made of EVA and have a durometer of preferably between about 60 Shore A and about 65 Shore A (Para. 0025 of Merritt).
Modified Rosenbaum and Merritt teach analogous inventions in the field of shoe midsoles.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used the 65 durometer EVA material of the midsole of Merritt as the material of choice for the midsole #545 of Rosenbaum in order to provide a comfortable midsole cushioning layer for the wearer, and further since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05(II)(B). 
Claim 6, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Rosenbaum in view of Cheskin as applied to claim 1 above, and further in view of Van Niekirk (US 2010/0287795).
Regarding claim 6, the modified article of footwear of Rosenbaum (i.e. Rosenbaum in view of Cheskin, as explained with respect to independent claim 1 above) is disclosed to teach all the limitations of claim 1, as set forth above, and teaches that the first air cavity is filled with an insert (both of first and second cavities are filled with a respective first cushioning member #585 and second cushioning member #590; Fig. 5), but is silent to specifying that the insert’s material is PORON® (i.e. cellular urethane foam, as best as can be understood), although Rosenbaum does teach that its other embodiments’ cushioning member(s) can be formed of a soft and durable cushioning material, including EAV, gel, foam, plastic and/or rubber (Para. 0029 of Rosenbaum).
Van Niekirk teaches an article of footwear with a sole, and teaches that it is known that PORON™ microcellular urethane foam can be used as inserts in footwear soles (Para. 0011 of Van Niekirk).
Modified Rosenbaum and Van Niekirk teach analogous inventions in the field of shoe soles with inserts.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used PORON microcellular urethane foam as the material of choice for the cushioning inserts #585 and #590 of Rosenbaum in order to provide a known material that can be used to cushion the wearer’s foot in the strategic locations as the positions of the first and second cushioning members and cavities in the midsole, as desired by Rosenbaum. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  the cited art on the PTO-892 not relied-upon above is deemed relevant as either involving PORON inserts or dual-density sole structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732